JUSTICE BARRY, specially concurring: I disagree with the majority’s statement that the trial court’s docket judgment entry on October 1, 1982, was not made pursuant to Supreme Court Rule 272 but on the contrary was pursuant to Supreme Court Rule 271. As the plaintiff and defendant Duffy acknowledge, it is by no means clear which rule controls in a case concerning the entry of a pretrial order. Under the facts here, application of either rule leads us to the same result. However, I find more appropriate the application of Rule 272. I so find given that rule’s purpose to make certain how a judgment should be dated in order to resolve subsequent questions of timeliness. See 87 Ill. 2d R. 272, Committee Comments; see also West v. West (1979), 76 Ill. 2d 226, 390 N.E.2d 880. Rule 272 provides that if the judge requires signing of a written judgment, the judgment is final only upon filing of the signed judgment. In so providing, the rule appears to acknowledge the greater reliability of a signed, written filing when there exists both a record entry unsigned by the court and a written filing. In the instant case the clerk did not note, as required by Rule 272, that at the time of announcing final judgment the trial judge required submission of a written order for him to sign. Nevertheless, because the same judge for the court subsequently did sign a written order, I conclude that the judge granting voluntary dismissal did require such a written order. Therefore, because of Rule 272’s preference for a written order, when such an order exists, I find that the instant dismissal order became final only when the written order was signed by the judge regardless of the clerk’s actions. Reading section 2 — 1009, the plain language of which appears to contemplate dismissal upon written order, together with Rule 272, I conclude that the dismissal in the plaintiff’s original cause was final on October 21, 1982, when the signed, written order was noted in the record. Consequently, I agree with the majority that the plaintiff’s present cause of action was timely refiled within the one-year limitation period set forth in section 13 — 217.